DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 12/20/2019.
	Currently, claims 15-27 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 12/20/2019 and 12/23/2020. The IDS have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15-18, 21-22 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0133357 A1 to Kuo et al. (“Kuo”).

    PNG
    media_image1.png
    247
    426
    media_image1.png
    Greyscale

Regarding independent claim 15, Kuo in Fig. 8A-8B teaches an optoelectronic component comprising: 
a carrier 110 (¶ 34, array substrate 110), 
wherein 
the carrier 110 comprises a surface (Fig.8A, upper surface of 110), 
reflective barriers 140a1, 150 (¶ 34 & ¶ 43, bank structures 140a1 with optical coating layer 150 comprising a reflective material disposed on the bank structures 140a1) are formed over the surface of the carrier 110 (Fig. 8A),
the reflective barriers 140a1, 150 divide the surface of the carrier into pixels P1-P3 (¶ 48, first, second and third sub-pixel regions P1-P3), each pixel P1-P3 respectively comprises at least one optoelectronic semiconductor chip 130a (¶ 48, blue light micro light-emitting diode 130a) arranged on the surface of the carrier 110, 

the optoelectronic semiconductor chip 130a comprises an upper side (Fig. 8A), 
the upper side faces away from the surface of the carrier 110, and 
a reflective covering 210 (¶ 48, patterned reflective layer 210) is arranged on the upper side of the optoelectronic semiconductor chip 130a (Fig. 8A).

    PNG
    media_image2.png
    348
    561
    media_image2.png
    Greyscale

Regarding claim 16, Kuo in Annotated Fig. 8 further teaches a lightguide structure LG (Annotated Fig. 8, ¶ 39 & ¶ 65, structure LG includes structures 140a1 that guide lights) is arranged over the optoelectronic semiconductor chip 130a, and the lightguide structure LG comprises recesses (Annotated Fig. 8, the spaces within layer LG in which the bank structures with reflective coating 140a1, 150 are formed).
Regarding claim 17, Kuo in Annotated Fig. 8 further teaches the recesses form the reflective barriers 140a1, 150.
Regarding claim 18, Kuo in Annotated Fig. 8 further teaches the reflective barriers 140a1, 150 are arranged in the recesses (Fig. 8, the spaces within layer LG for accommodating structures 140a1, 150).
Regarding claim 21, Kuo in Fig. 8A further teaches the reflective barriers 140a1, 150 comprise a reflective material 150 (¶ 43, optical coating layer 150 comprising a reflective material disposed on the bank structures 140a1).
Regarding claim 22, Kuo in Fig. 8A further teaches the reflective barriers 140a1, 150 have a cross section along a section plane perpendicular to the surface of the carrier 110 tapering away from the surface of the carrier 110.
Regarding claim 26, Kuo in Fig. 8A further teaches a wavelength-converting layer 160 (¶ 44, wavelength converting material 160) is arranged over the optoelectronic semiconductor chip 130a.
Regarding claim 27, Kuo in Fig. 8A further teaches the optoelectronic semiconductor chip 130a is a volume-emitting light-emitting diode chip (the light-emitting diode 130a must emit light from its top surface, and Kuo’s paragraphs 39 & 65 disclose the light-emitting diode emits light from its side walls. In other words, the light-emitting diode 130a is a volume-emitting light-emitting diode chip because it emits light from its upper side and side facets, which is the same volume-emitting light-emitting diode chip as the Applicant purported in disclosure (see paragraph 21 in the specification of the present application)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of US 2010/0053976 A1 to Cornelissen et al. (“Cornelissen”).
Regarding claim 19, Kuo in Annotated Fig. 8 teaches the lightguide structure LG comprises an upper side, the upper side faces away from the surface of the carrier 110.
	However, Kuo does not explicitly disclose the upper side of the lightguide structure comprises output coupling structures.
	Cornelissen recognizes a need for accurately controlling the direction of light in a compact structure (¶ 2). Cornelissen satisfies the need by providing guiding/outcoupling optical elements 72a-72c (i.e., output coupling structures) on the top side 74 of the light guide member 71 (i.e., lightguide structure; Fig. 4b & ¶ 78-¶ 79).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the lightguide structure taught by Kuo with the guiding/outcoupling optical elements taught by Cornelissen, so as to accurately control the direction of light in a compact structure
Regarding claim 20, Kuo in Annotated Fig. 8 teaches the lightguide structure LG comprises a lower side, the lower side faces toward the surface of the carrier 110.
	However, Kuo does not explicitly disclose the lower side of the lightguide structure comprises output coupling structures.
	Cornelissen recognizes a need for accurately controlling the direction of light in a compact structure (¶ 2). Cornelissen satisfies the need by providing an optical element 72d having a plurality of protrusions (i.e., output coupling structures) on the bottom side 75 of the light guide member 71 (i.e., lightguide structure; Fig. 4b & ¶ 79).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the lightguide structure taught by Kuo with the .

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0102718 A1 to Takekuma et al. (“Takekuma”).
Regarding claim 23, Kuo does not explicitly disclose the optoelectronic semiconductor chip is embedded in an encapsulation material.
	Takekuma recognizes a need for covering and protecting a light emitting diode (¶ 2). Takekuma satisfies the need by forming an encapsulation material 195 over light emitting diode (¶ 35).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optoelectronic semiconductor chip taught by Kuo with the encapsulation material taught by Takekuma, so as to cover and protect a light emitting diode.
Regarding claim 24, the combination of Kuo and Takekuma (Fig. 1) further teaches the encapsulation material 195 forms a lens 215 (Takekuma: ¶ 41, lens portion 215).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo.
Regarding claim 25, Kuo in Fig. 8A does not explicitly disclose a scattering film is arranged over the optoelectronic semiconductor chip.
	Kuo further recognizes a need for increasing or adjusting the light-emitting angle of the light-emitting diodes (¶ 45-¶ 46). Kuo satisfies the need by disposing a scattering material 165 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the optoelectronic component taught by Kuo’s embodiment of Fig. 8A with the scattering material structure taught by Kuo’s embodiment of Figs. 5-6, so as to increase or adjust the light-emitting angle of the light-emitting diodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2005/0116620 A1 to Kobayashi relates to a light-emitting device having banks surrounding light-emitting elements and the banks are formed in a trapezoidal shape in cross-section with reflective electrode disposed on their top surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895